EXHIBIT 10.21


**Confidential portions have been omitted pursuant to a request for confidential
treatment and have been filed separately with the Securities and Exchange
Commissions (the "Commission")**




LOAN AGREEMENT


 
Dated as of January 3, 2011 by
 
and between
 
AGILITY CAPITAL II, LLC
 
as Agility
and
 
ACCELERIZE NEW MEDIA, INC.
as Borrower

 
TOTAL CREDIT AMOUNT: Up to $500,000
 
Maturity Date:
March 31, 2012
Formula:
None.
Facility Origination Fee:
$10,000
Interest:
12% per annum, fixed
Warrants:
See Warrant for coverage

 
The information set forth above is subject to the terms and conditions set forth
in the balance of this Agreement. The parties agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.        Advance and Payments.
 
(a)           Borrower may request one or more advances (each, an "Advance" and
collectively, the "Advances"), up to the following maximum outstanding amounts:
 
(i)           Advance in the principal amount of up 10 $350,000 upon the
execution
 
of all loan documents.
 
(ii)           Additional Advance of $150,000 upon completion of Section 4(c) to
 
the satisfaction of Agility.

 
Agility's obligation to make these Advances are subject to (i) Agility's
determination, in its sole discretion, that there has not occurred a
circumstance or circumstances that have a Material Adverse Effect, and (ii) the
execution, delivery and filing of such instruments and agreements as Agility
deems appropriate, including but not limited to (i) execution of a Deposit
Account Control Agreement with Silicon Valley Bank, (ii) completion of
Subordination Agreements with existing note holders, (iii) execution of a
Validity Indemnification by the Chief Executive Officer of Borrower, (iv)
Authorization Agreement for Pre-Authorized Payments (Debit), and (v) execution
of a Corporate Resolution to Borrow.
 
(b)           Interest; Payments. Borrower shall pay interest on the outstanding
principal balance of the Advances at a fixed rate per annum equal to Twelve
Percent (12.0%). Interest shall be calculated on the basis of a 360-day year for
the actual number of days elapsed, shall accrue from the date of the Advance and
continue until the Advances have been repaid, and shall be payable in arrears on
the first day of each month until the Advances have been repaid. Beginning
January 1, 2011, and on the first day of each month thereafter, Borrower shall
pay to Agility, all accrued but unpaid interest. Beginning April 1, 2011, and on
the first day of each month thereafter, Borrower shall pay to Agility, $20,000
on account of principal, plus accrued but unpaid interest. On the Maturity Date,
ail amounts outstanding under this Agreement shall be due and payable. Any
partial month shall be prorated on the basis of a 30-day month based on the
actual number of days outstanding. All payments made to Agility shall be made
via a bank electronic funds transfer (EFT) or automated clearing house (ACH)
transfer.
 
(c)           Fee. On the Closing Date, Borrower shall pay to Agility an
origination fee of 510,000. The fee under this section has been earned in full
as of the Closing Date.
 
(d)           Warrant. Borrower will on the Closing Date issue to Agility, a
Warrant to Purchase Stock on the terms and conditions set forth therein (the
"Warrant").
 
(e)           Maturity Date. All amounts outstanding hereunder are due and
payable on March 31, 2012 (the "Maturity Date"). Borrower may prepay all or any
part of the Advance without penalty or premium, but may not reborrow any amount
repaid.
 
(f)           Late Payment. After the occurrence of an Event of Default under
this Agreement as defined in Section 5, the Obligations shall bear interest at a
rate equal to 18%. In addition, upon the occurrence of such Event of Default,
Borrower shall pay Agility a default fee of $5,000 and the number of shares
issued to Agility under the Warrant shall increase by the amount indicated in
the Warrant, For each additional 30 day period in which the Event of Default
remains outstanding and uncured, Borrower shall pay Agility an additional
default of fee of $5,000 and the number of shares issued to Agility under the
Warrant shall increase by the amount indicated therein. The terms of this
paragraph shall not be construed as Agility's consent to Borrower's failure to
pay any amounts in strict accordance with this Agreement, and Agility's charging
any such fees and/or acceptance of any such payments shall not restrict
Agility's exercise of any remedies arising out of any such failure.
 
 
2.

--------------------------------------------------------------------------------

 
 
2.        Security Interest. As security for all present and future
indebtedness, guarantees, liabilities, and other obligations of Borrower to
Agility under this Agreement, including all fees specified in Section 1
(collectively,
the "Obligations"), Borrower grants Agility a security interest in all of
Borrower's personal property, whether now owned or hereafter acquired, including
without limitation the property described on Exhibit A attached hereto, and all
products, proceeds and insurance proceeds of the foregoing (collectively, the
"Collateral"). Borrower authorizes Agility to execute such documents and take
such actions as Agility reasonably deems appropriate from time to time to
perfect or continue the security interest granted hereunder.
 
3.        Representations, Warranties and Covenants. Borrower represents to
Agility as follows (which shall be deemed continuing throughout the term of this
Agreement):
 
(a)           Authorization. The execution, delivery and performance by Borrower
of this Agreement, and all other documents contemplated hereby have been duly
and validly authorized by all necessary corporate action, and do not violate
Borrower's Certificate of Incorporation or by-laws, or any law or any material
agreement or instrument binding upon Borrower or its property.
 
(b)           State of Incorporation; Places of Business; Locations of
Collateral. Borrower is and will continue to be, duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation. Borrower is and will continue to be qualified and licensed to do
business in all jurisdictions in which it is required to do so. The address set
forth in this Agreement under Borrowers signature is Borrower's chief executive
office. Other than the chief executive office, the Collateral is located at the
address(es) set forth on Exhibit B.
 
(c)           Title to Collateral; Permitted Liens. Borrower is now, and will at
all times in the future be, the sole owner of all the Collateral. The Collateral
now is and will remain free and clear of any and all liens, security interests,
encumbrances and adverse claims, except for (i) purchase money security
interests in specific items of Equipment: (ii) leases of specific items of
Equipment; (iii) liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings, provided the same have no priority over any of
Agility's security interests; (iv) liens of materialmen, mechanics,
warehousemen, carriers, or other similar liens arising in the ordinary course of
business and securing obligations that are not delinquent; and (v) the liens set
forth on Exhibit B.
 
(d)           Financial Condition, Statements and Reports. The financial
statements provided to Agility by Borrower have been prepared in accordance with
generally accepted accounting principles, consistently applied ("GAAP"). All
financial statements now or in the future delivered to Agility will fairly
reflect the financial condition of Borrower, at the times and for the periods
therein stated. Between the last date covered by any such statement provided to
Agility and the date hereof, there has been no circumstance that could
constitute or give rise to a Material Adverse Effect. Borrower has timely filed,
and will timely file, all tax returns and reports required by applicable law,
and Borrower has timely paid, and will timely pay, all applicable taxes,
assessments, deposits and contributions now or in the future owed by Borrower.
 
(e)           Tax Returns and Payments. Borrower has timely filed, and will
timely file (subject to obtaining extensions as required in compliance with
applicable laws), all tax returns and reports required by applicable law, and
Borrower has timely paid, and will timely pay, all applicable taxes,
assessments, deposits and contributions now or in the future owed by Borrower.
 
(f)           Compliance with Law. Borrower has complied, and will comply, in
all material respects, with all provisions of all applicable laws and
regulations.
 
(g)           Information. All information provided to Agility by or on behalf
of Borrower on or prior to the date of this Agreement is true and correct in all
material respects, and no representation or other statement made by Borrower to
Agility contains any untrue statement of a material fact or omits to state a
material fact necessary to make any statements made to Agility not misleading at
the time made.
 
(h)           Litigation. Except as disclosed on Exhibit B, there is no claim or
litigation pending or (to best of Borrower's knowledge) threatened against
Borrower. Borrower will promptly inform Agility in writing of any claim or
litigation in the future.
 
 
3.

--------------------------------------------------------------------------------

 
 
(i) Subsidiaries; Investments. Except as disclosed on Exhibit B, Borrower has no
wholly-owned or partially owned subsidiaries, and Exhibit B sets forth all loans
by Borrower to, and all investments by Borrower in, any person, entity,
corporation partnership or joint venture.
 
4.        Other Covenants.
 
(a)           Reports. Borrower will provide to Agility in form and substance
acceptable to Agility (i) within thirty (30) days after the last day of each
month, monthly unaudited financial statements, prepared in accordance with GAAP,
consistently applied; (ii) within fifteen (15) days after the last day of each
month, copies of all reports and statements received by Borrower from any of its
banks or other financial institutions (in lieu of such requirement, Borrower may
grant Agility on-line "view only" access to all of its accounts on terms
acceptable to Agility); (iii) annual audited financial statements prepared in
accordance with GAAP, consistently applied, together with an opinion thereon of
an independent certified public accountant, and copies of Borrower's tax returns
for such year, within one hundred twenty (120) days of the last day of such
year; (iv) within five (5) days of month end, a borrowing base certificate and
accounts receivables and accounts payable reports, each in form acceptable to
Agility, and (v) upon request, such other information relating to Borrower's
operations and condition as Agility may reasonably request from time to time.
Agility may review and copy Borrower's books and records and audit and inspect
the Collateral, from time to time, upon reasonable notice to Borrower. Agility
or its officers, employees, or agents may visit Borrower's premises and
interview Borrower's officers.
 
(b)           Insurance. Borrower will maintain insurance on the Collateral and
Borrower's business, in amounts and of a type that are customary to businesses
similar to Borrower's, and Agility will be named in a lender's loss payable
endorsement in favor of Agility, in form reasonably acceptable to Agility.
 
(c)           Deposit Accounts. Borrower maintains only the operating, savings,
deposit, securities and investment accounts listed on Exhibit B. By the date of
this Agreement, Borrower shall establish deposit and operational accounts with
Silicon Valley Bank ("SVB Accounts") on terms acceptable to Agility. Within 45
days of the date hereof, Borrower shall have notified all account debtors to
make payments to Borrower through the SVB Accounts. Within 90 days of the date
hereof, Borrower shall cause substantially all amounts owing to Borrower to be
paid directly into the SVB Accounts. The amount maintained at Borrower's account
with Bank of America and Glacier Bank of Montana shall at no time exceed $45,000
each. Within 120 days of the Closing Date, Borrower shall cause all its
operating and depository accounts to be maintained at Silicon Valley Bank and
from that point forward, Borrower shall not maintain any bank accounts unless
such accounts are subject to an account control agreement on terms acceptable to
Agility. Notwithstanding anything written above, Section 4(c) will be considered
completed when both the Bank of America and Glacier Bank of Montana accounts
have been closed, and Borrower has received over $150,000 of Accounts Receivable
into the SVB Accounts. Until the occurrence of an Event of Default, Borrower
shall have access to the SVB Accounts, and may transfer amounts from the SVB
Account. After the occurrence of an Event of Default, Agility shall have sole
and exclusive control over the SVB Accounts. Borrower shall execute such
documents, and take such other actions, as Agility requests from time to time to
effect the provisions of this Section.
 
(d)           Negative Covenants. Without Agility's prior written consent,
Borrower shall not do any of the following: (i) permit or suffer a merger,
change of control, or acquisition of all or substantially all of Borrower's
assets other than in a transaction, the terms of which provide for immediate
payment of all amounts outstanding under this Agreement; (ii) acquire any assets
outside the ordinary course of business; (iii) sell, lease, license, encumber or
transfer any of its property except for sales in the ordinary course of
business, with the exception of the Uniform Resource Locator (URL) or Domain
Name: News.TV, which if sold, 25% of the gross proceeds of the sale shall be
used to pay down the Advances; (iv) pay or declare any dividends on Borrower's
stock; (v) redeem, purchase or otherwise acquire, any of Borrower's stock, with
the exception of the Series A and Series B dividends, provided however that
these dividends are paid only in stock of Borrower; (vi) make any investments
in, or loans or advances to, any person, including without limitation any
investments in, or downstreaming of funds to, any subsidiary or affiliate of
Borrower; (vii) incur any indebtedness,, other than trade debt, equipment
purchase money financings and capital lease obligations incurred in the ordinary
course of business; (viii) make any payment on any of Borrower's indebtedness
that is subordinate to the Obligations, other than in accordance with the
subordination agreement, if any, in favor of Agility relating thereto; (ix) make
any deposits or investments into any investment or depository accounts unless
they are subject to an account control agreement acceptable to Agility; or (x)
agree to do any of the foregoing.
 
 
4.

--------------------------------------------------------------------------------

 
 
(e)           Board Meetings and Materials. Borrower shall give Agility copies
of all notices, minutes, consents and other materials the Borrower provides to
its directors in connection with such meetings at the same time and in the same
manner as it gives to its directors.
 
(f)           Financial Covenants. **THE CONFIDENTIAL PORTION HAS BEEN SO
OMMITTTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED
SEPERATELY WITH THE COMMISSION.**

 
5.           Events of Default. Any one or more of the following shall
constitute an Event of Default under this Agreement:
 
(a)           Borrower shall fail to pay any principal or interest due hereunder
when due, provided that any amounts due on the Maturity Date shall be paid on
that date, with no grace period; or
 
(b)           Borrower shall fail to comply with any other provision of this
Agreement, which failure is not cured within ten days after the sooner of (i)
the date that Borrower has knowledge of that failure or (ii) Borrower's receipt
of notice from Agility; or
 
(c)           Any warranty, representation, statement, report or certificate
made or delivered to Agility by Borrower or on Borrower's behalf shall be untrue
or misleading in a material respect as of the date given or made, or shall
become untrue or misleading in a material respect after the date hereof which
cannot be corrected after notice to the satisfaction of Agility, acting
reasonably; or
 
(d)           A default or event of default occurs in any other agreement to
which Borrower is subject or by which Borrower is bound (i) resulting in a right
by the other party or parties, whether or not exercised, to accelerate the
maturity of any indebtedness or (ii) that could have a Material Adverse Effect,
as defined below; or
 
(e)           Any portion of Borrower's assets is attached, seized or levied
upon, or a judgment for more than $50,000 is awarded against Borrower and is not
stayed within ten days; or
 
(f)           Dissolution or termination of existence of Borrower; or
appointment of a receiver, trustee or custodian, for all or any material part of
the property of, assignment for the benefit of creditors by, or the commencement
of any proceeding by or against Borrower under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect (except that, in the
case of a proceeding commenced against Borrower, Borrower shall have 60 days
after the date such proceeding was commenced to have it dismissed, provided
Agility shall have no obligation to make any Loans during such period); or
 
(g)           The occurrence of a "Material Adverse Effect", which shall mean
(i) a material adverse change in the business, prospects, operations, results of
operations, assets, liabilities or financial or other condition of Borrower,
(ii) the material impairment of Borrower's ability to perform its Obligations or
of Agility's ability to enforce the Obligations or realize upon the Collateral,
or (iii) a material adverse change in the value of the Collateral.
 
6.           Remedies.

 
(a) Remedies. Upon the occurrence of any Event of Default, Agility, at its
option, subject in all cases to the Subordination Agreement, may do any one or
more of the following: (a) Accelerate and declare the Obligations to be
immediately due, payable, and performable; (b) Take possession of any or all of
the Collateral wherever it may be found, and for that purpose Borrower hereby
authorizes Agility to enter Borrower's premises without interference to search
for, take possession of, keep, store, or remove any of the Collateral, and
remain on the premises or cause a custodian to remain on the premises in
exclusive control thereof, without charge by Borrower for so long as Agility
reasonably deems it necessary in order to complete the enforcement of its rights
under this Agreement or any other agreement; provided, however, that should
Agility seek to take possession of any of the Collateral by Court process,
Borrower hereby waives:  (i) any bond and any surety or security relating
thereto; (ii) any demand for possession prior to the commencement of any suit or
action to recover possession thereof; and (iii) any requirement that Agility
retain possession of, and not dispose of, any such Collateral until after trial
or final judgment; (c) Require Borrower to assemble any or all of the Collateral
and make it available to Agility at places designated by Agility; (d) Complete
the processing of any Collateral prior to a disposition thereof and, for such
purpose and for the purpose of removal, Agility shall have the right to use
Borrower's premises, equipment and all other property without charge by
Borrower; (e) Collect and dispose of and realize upon any investment property,
including withdrawal of any and all funds from any deposit or securities
accounts; (f) Dispose of any of the Collateral, at one or more public or private
sales, in lots or in bulk, for cash, exchange or other property, or on credit,
and to adjourn any such sale from time to time without notice other than oral
announcement at the time scheduled for sale; and (g) Demand payment of, and
collect any accounts, general intangibles or other Collateral and, in connection
therewith, Borrower irrevocably authorizes Agility to endorse or sign Borrower's
name on all collections, receipts, instruments and other documents, and, in
Agility's good faith business judgment, to grant extensions of time to pay,
compromise claims and settle accounts, general intangibles and the like for less
than face value; Borrower grants Agility a license, exercisable from and after
an Event of Default has occurred, to use and copy any trademarks, service marks
and other intellectual property in which Borrower has an interest to effect any
of the foregoing remedies. All reasonable attorneys' fees, expenses, costs,
liabilities and obligations incurred by Agility with respect to the foregoing
shall be added to and become part of the Obligations, and shall be due on
demand.
 
 
5.

--------------------------------------------------------------------------------

 
 
(b)           Application of Proceeds. All proceeds realized as the result of
any sale or other disposition of the Collateral shall be applied by Agility
first to the reasonable costs, expenses, liabilities, obligations and attorneys'
fees incurred by Agility in the exercise of its rights under this Agreement,
second to any fees and Obligations other than interest and principal, third to
the interest due upon any of the Obligations, and fourth to the principal of the
Obligations, in such order as Agility shall determine in its sole discretion.
Any surplus shall be paid to Borrower or other persons legally entitled thereto;
Borrower shall remain liable to Agility for any deficiency.
 
(c)           Remedies Cumulative. In addition to the rights and remedies set
forth in this Agreement, Agility shall have all the other rights and remedies
accorded a secured party under the California Uniform Commercial Code and under
all other applicable laws, and under any other instrument or agreement now or in
the future entered into between Agility and Borrower, and all of such rights and
remedies are cumulative and none is exclusive. Exercise or partial exercise by
Agility of one or more of its rights or remedies shall not be deemed an
election, nor bar Agility from subsequent exercise or partial exercise of any
other rights or remedies. The failure or delay of Agility to exercise any rights
or remedies shall not operate as a waiver thereof, but all rights and remedies
shall continue in full force and effect until all of the Obligations have been
fully paid and performed.
 
(d)           Power of Attorney. After the occurrence and during the continuance
of an Event of Default and if Agility elects to exercise any remedies, Borrower
irrevocably appoints Agility (and any of Agility's designated employees or
agents) as Borrower's true and lawful attorney in fact to: endorse Borrower's
name on any checks or other forms of payment; make, settle and adjust all claims
under and decisions with respect to Borrower's policies of insurance; settle and
adjust disputes and claims respecting accounts, general intangibles and other
Collateral; execute and deliver all notices, instruments and agreements in
connection with the perfection of the security interest granted in this
Agreement; sell, lease or otherwise dispose of all or any part of the
Collateral; and take any other action or sign any other documents required to be
taken or signed by Borrower, or reasonably necessary to enforce Agility's rights
or remedies or otherwise carry out the purposes of this Agreement. The
appointment of Agility as Borrower's attorney in fact, and each of Agility's
rights and powers, being coupled with an interest, are irrevocable until all
Obligations owing to Agility have been paid and performed in full.
 
7. Waivers. The failure of Agility at any time or times to require Borrower to
strictly comply with any of the provisions of this Agreement or any other
present or future agreement between Borrower and Agility shall not waive or
diminish any right of Agility later to demand and receive strict compliance
therewith. Any waiver of any default shall not waive or affect any other
default, whether prior or subsequent, and whether or not similar. None of the
provisions of this Agreement or any other agreement shall be deemed to have been
waived except by a specific written waiver signed by an authorized officer of
Agility. Borrower waives demand, protest, notice of protest and notice of
default or dishonor, notice of payment and nonpayment, release, compromise,
settlement.
extension or renewal of any commercial paper, instrument, account, general
intangible, document or guaranty at any time held by Agility on which Borrower
is or may in any way be liable, and notice of any action taken by Agility,
unless expressly required by this Agreement.
 
 
6.

--------------------------------------------------------------------------------

 
 
8.           Indemnity. Borrower shall indemnify Agility for any costs or
liabilities, including reasonable attorneys' fees, incurred by Agility in
connection with this Agreement, with the exception of any indemnification
obligations that are the result of any gross negligence on the part of Agility.
 
9.           Confidentiality. In handling any confidential non-public
information provided to Agility by Borrower, Agility shall exercise the same
degree of care that it exercises with respect to its own proprietary information
of the same types to maintain the confidentiality of the same, except that
disclosure of such information may be made (i) to subsidiaries or affiliates of
Agility in connection with their present or prospective business relations with
Borrower, (ii) to prospective transferees or purchasers of any interest in the
Obligations, provided that they have entered into a comparable confidentiality
agreement with respect thereto, (iii) as required by law, regulations, rule or
order, subpoena, judicial order or similar order, (iv) as may be required in
connection with the examination, audit or similar investigation of Agility, and
(v) as Agility may deem appropriate in connection with the exercise of any
remedies hereunder. Confidential information shall not include information that
either: (a) is in the public domain, or becomes part of the public domain, after
disclosure to Agility through no fault of Agility; or (b) is disclosed to
Agility by a third party, provided Agility does not have actual knowledge that
such third party is prohibited from disclosing such information.
 
10.           Governing Law; Jurisdiction; Venue. This Agreement and all acts
and transactions hereunder and all rights and obligations of Agility and
Borrower shall be governed by the internal laws (and not the conflict of laws
rules) of the State of California. As a material part of the consideration to
Agility to enter into this Agreement, Borrower (i) agrees that all actions and
proceedings relating directly or indirectly to this Agreement shall, at
Agility's option, be litigated in courts located within California, and that the
exclusive venue therefor shall be Santa Barbara County; (ii) consents to the
jurisdiction and venue of any such court and consents to service of process in
any such action or proceeding by personal delivery or any other method permitted
by law; and (iii) waives any and all rights Borrower may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding.
 
11.           MUTUAL WAIVER OF JURY TRIAL. BORROWER AND AGILITY EACH WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF,
OR IN ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE
INSTRUMENT OR AGREEMENT BETWEEN AGILITY AND BORROWER, OR ANY CONDUCT, ACTS OR
OMISSIONS OF AGILITY OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH AGILITY OR BORROWER, IN
ALL OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. IF
THIS JURY WAIVER IS FOR ANY REASON UNENFORCEABLE, THE PARTIES AGREE TO RESOLVE
ALL CLAIMS, CAUSES AND DISPUTES THROUGH JUDICIAL REFERENCE PURSUANT TO CODE OF
CIVIL PROCEDURE SECTION 638 ET SEQ BEFORE A MUTUALLY ACCEPTABLE REFEREE SITTING
WITHOUT A JURY OR, IF NO AGREEMENT ON THE REFEREE IS REACHED, BEFORE A REFEREE
SELECTED BY THE PRESIDING JUDGE OF THE CALIFORNIA SUPERIOR COURT FOR SANTA
BARBARA COUNTY. THIS PROVISION SHALL NOT RESTRICT A PARTY FROM EXERCISING
NONJUDICIAL REMEDIES UNDER THE CODE.
 
12.           General. This Agreement and such other written agreements,
documents and instruments as may be executed in connection herewith are the
final, entire and complete agreement between Borrower and Agility and supersede
all prior and contemporaneous negotiations and oral representations and
agreements, all of which are merged and integrated in this Agreement. There are
no oral understandings, representations or agreements between the parties which
are not set forth in this Agreement or in other written agreements signed by the
parties in connection herewith. The terms and provisions of this Agreement may
not be waived or amended, except in a writing executed by Borrower and a duly
authorized officer of Agility. Agility may assign all or any part of its
interest in this Agreement and the Obligations to any person or entity, or grant
a participation in, or security interest in, any interest in this Agreement,
with notice to, but without consent of, Borrower, provided that, unless an Event
of Default is continuing, that person or entity is not a competitor of
Borrower's. Borrower may not assign any rights under or interest in this
Agreement without Agility's prior written consent. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which shall constitute one agreement.
 
 
7.

--------------------------------------------------------------------------------

 
 
13.       Publicity.   Borrower authorizes Agility to use Borrower's tradenames
and logos in Agility's marketing materials in respect of the transactions
evidenced by this Agreement


 
AGILITY CAPITAL II, LLC
 
ACCELERIZE NEW MEDIA, INC.
By:
   
Title:  ___________ - ____________________  _________
 
[ex10-210.jpg]    Title: C£°

 
Address for notices:
 
Agility Capital II, LLC 812 Anacapa Street, Suite A Santa Barbara, CA 93101
Attn: JeffCarmody Fax: 805-568-0427
Address for notices:
 
Accelcrize New Media, Inc. 204 Riverside Ave. Newport Beach, CA 92663 Attn:
Brian Ross Fax:
 
 
8.

--------------------------------------------------------------------------------

 

EXHIBIT A
COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT
 
All personal property of Borrower (herein referred to as "Borrower" or "Debtor")
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:
 
(a)           all accounts (including health-care insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), general intangibles (including copyrights,
patents, trademarks, goodwill and all intellectual property, payment intangibles
and software), goods (including fixtures), instruments (including promissory
notes), inventory (including all goods held for sale or lease or to be furnished
under a contract of service, and including returns and repossessions),
investment property (including securities and securities entitlements), letter
of credit rights, money, and all of Debtor's books and records with respect to
any of the foregoing, and the computers and equipment containing said books and
records; and any commercial tort claims.
 
(b)           any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.
 
 
9.

--------------------------------------------------------------------------------

 
 
EXHIBIT B

 
Places of Business and Locations of Collateral (Section 3(b)):
 
-204 Riverside Ave, Newport Beach, CA 92663
 
-1431 7lh Street Suite 203, Santa Monica, CA 90401
 
-913 Wisconsin Ave. Suite 204 & 205, Whitefish, MT 59937
 
Permitted Liens (Section 3(c))
 
Litigation (Section 3(h)):
 
Subsidiaries and partnerships and joint ventures (Section 3(i)):

 
Accounts (Section 3(i)) -Bank of America-Account #0395543656 -
 
Glacier Bank of Montana-Account #129655925 -Silicon Valley
 
Bank-Account #3300756668
 
 
10.

--------------------------------------------------------------------------------

 


Exhibit C
Accelerize New Media, Inc.
Unaudited Projections


**THE CONFIDENTIAL PORTION HAS BEEN SO OMMITTTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPERATELY WITH THE COMMISSION.**
 
11.